Title: John Quincy Adams to Thomas Boylston Adams, 1 July 1799
From: Adams, John Quincy
To: Adams, Thomas Boylston


          
            1. July. 1799.
          
          My last letter to you upon private affairs was of April 29. since which I have received none from you, untill last evening, when your’s of 4. to 12. March, from Quincy, and of 11. May from Baltimore, both came to hand.— In the last, you mention having written me, at full length, the week before by the way of London; but this letter I have not received.
          Your account of the administration of affairs by both my former agents needs no comment as you say, excepting my thanks for the attention with which you went through the very irksome task of collecting the information— With your proceedings I am fully satisfied; and am much more deeply afflicted with the account of my agent at New-York, than with the loss of all my property
          Since I wrote you last, I have received a few lines from Doctor Welsh, dated 6. Feby: in which he says he had delivered all my papers to Doctor Tufts; in which however he is mistaken as I find by your letter— He adds, that as to the balance in cash, it will not be in his power immediately to discharge it, but shall be obliged to give for it, a note upon interest: he does not even state how that balance stood, and I must therefore make it out by guess— It must amount to 409 dollars, and 61 cents if all the assessments upon the canal shares were paid, to the 30th: inclusively, according to his last account— But if as I fear is the case he there charged for payments which he had not made, the balance will be larger.— The six receipts for the share in the Boston Theatre, for £33:6:8. apiece, I delivered to Doctor Welsh myself, and had paid them all up— In one of his accounts he has charged me, with another payment of £42— so that I cannot be possibly bound to any further expence on that score.
          In my letter of April 29. I proposed to you, to sell our obligations in Holland, and invest the proceeds in our funds at home, and empowered you to draw 2000 dollars on the 1st: of September, November and January upon the Secretary of State for that purpose— But I find upon enquiry that we could not sell the obligations under a loss of less than ten per cent, and as the rate of exchange from this place

upon Amsterdam is so low, that it would occasion a loss of as much more, I have concluded to keep my obligations untill the period of their repayment which is now only four years distant— Nevertheless, you may draw the 2000 dollars, if you please, from the Secretary of State, on the 1st: of January next, for your own Obligations, and make them over to me.
          My Books and your baggage, sailed from Lisbon on the 26th: of April, for Boston, where I hope they have ere this, arrived
          I am very glad that you subscribed for me to the loan; and shall be perfectly satisfied, to have you place my property, as you propose— I shall see if I can get the guns for you, as you desire.
          Your’s—
        